6:13-cv-02428-TMC   Date Filed 07/15/19   Entry Number 134-4   Page 1 of 3




                    Exhibit D
       (Declaration of Anand Swaminathan)
   6:13-cv-02428-TMC          Date Filed 07/15/19      Entry Number 134-4        Page 2 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

UNITED STATES OF AMERICA, ex               )
rel. CHARLES R. SHEPHERD,                  )
DANNY V. RUDE, ROBERT SCOTT                )
DILLARD, and RICKEY MACKEY                 )    CA No.: 6:13-cv-02428-TMC
                                           )
               Plaintiffs/Relators,        )
                                           )
      v.                                   )
                                           )    DECLARATION OF ANAND
FLUOR CORPORATION, INC.,                   )    SWAMINATHAN
FLUOR INTERCONTINENTAL, INC.,              )
                                           )
               Defendants.                 )
                                           )

       I, Anand Swaminathan, hereby declare and state as follows:

       1.       I am over 18 years old, and have personal knowledge of the facts set forth in this

Declaration.

       2.       I am a partner at Loevy & Loevy. I am a 2006 graduate of Harvard Law School,

after which I served as a law clerk for the Honorable Theodore H. Katz of the United States

District Court for the Southern District of New York. I then worked at the New York law firm

of Vladeck, Waldman, Elias & Engelhard until I joined Loevy & Loevy.

       3.       My firm, along with our local counsel Richard A. Harpootlian, P.A., represents

Relators Charles Shepherd and Danny Rude, who filed this lawsuit in 2013. I am one of the lead

attorneys in this matter and I am the principal drafter of the Second Amended Complaint.

       4.       During the period in which this case was under seal, we received information

from the Government and Phillips & Cohen informing us of Fluor’s assertions of privilege over

certain documents from Mr. Nix and Mr. Payne, and we were informed of the documents over

which Fluor was asserting privilege. We searched our files and to the extent we had any of the
    6:13-cv-02428-TMC         Date Filed 07/15/19      Entry Number 134-4         Page 3 of 3




documents they were destroyed.

        5.      To the best of our knowledge, none of the allegations in Relators’ Complaint,

First Amended Complaint and Second Amended Complaint come from any of the documents

over which Fluor is asserting privilege.

        6.      Based on my review of documents in investigating this case, I am aware of a

number of draft and final reports of compliance reviews issued before Fluor asserts that its

internal investigation began near the end of May 2013. The reports concern many of the

materials management issues Relators raise, including, for example, an analysis of work orders,

negative inventory adjustment transactions, the use of construction excess store rooms and the

use of DRMO storerooms. Examples include compliance reviews with issue dates of February

17, 2013, April 3, 2013, April 17, 2013, and April 12, 2013, and produced by Fluor with Bates-

stamps FLE454627-454636, FLE300043-00300059, FLE300060-300072, and FLE300073-

3000084. Because these documents contain Confidential stamps, out of an abundance of caution

they are not being attached but are available upon the Court’s request.

        7.      I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct to the best of my knowledge.



Executed this 15th day of July 2019, in Chicago, Illinois.



                                                      /s/Anand Swaminathan
                                                        Anand Swaminathan
